UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


MELISA G.,
                                             Plaintiff,
                  -v-                                                             Civ. No. 3:18-CV-508
                                                                                           (DJS)
NANCY A. BERRYHILL, Acting Comm’r of
Soc. Sec.,

                                             Defendant.



APPEARANCES:                                                             OF COUNSEL:

LACHMAN & GORTON                                                         PETER A. GORTON, ESQ.
Counsel for Plaintiff
P.O. Box 89
1500 East Main Street
Endicott, NY 13761

U.S. SOCIAL SECURITY ADMIN.                                              JUNE L. BYUN, ESQ.
OFFICE OF REG’L GENERAL COUNSEL                                          DAVID L. BROWN, ESQ.
- REGION II
Counsel for Defendant
26 Federal Plaza, Room 3904
New York, NY 10278

DANIEL J. STEWART
United States Magistrate Judge

                                       DECISION AND ORDER 1

         Currently before the Court, in this Social Security action filed by Melisa G. against

the Commissioner of Social Security pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3), are



1
 Upon Plaintiff’s consent, the United States’ general consent, and in accordance with this District’s General Order
18, this matter has been referred to the undersigned to exercise full jurisdiction pursuant to 28 U.S.C. § 636(c) and
Federal Rule of Civil Procedure 73. See Dkt. No. 8 & General Order 18.

                                                          1
Plaintiff’s Motion for Judgment on the Pleadings and Defendant’s Motion for Judgment

on the Pleadings. Dkt. Nos. 12 & 14. For the reasons set forth below, Plaintiff’s Motion

is denied and Defendant’s Motion is granted. The Commissioner’s decision denying

Plaintiff disability benefits is affirmed, and Plaintiff’s Complaint is dismissed.

                            I. RELEVANT BACKGROUND

                                 A. Factual Background

       Plaintiff was born on February 1, 1987. Dkt. No. 9, Admin. Tr. (“Tr.”), p. 101.

Plaintiff reported completing eleventh grade. Tr. at p. 255. She has past work experience

as a cashier, cook, ice cream server, and in temporary labor. Id. Plaintiff alleges disability

due to mental illness, obsessive compulsive disorder, back problems, and heart problems.

Tr. at p. 101.

                                  B. Procedural History

       Plaintiff filed for Supplemental Security Income on June 16, 2014 alleging

disability beginning on February 1, 2013. Tr. at pp. 100-101. Plaintiff was denied

benefits, and on Plaintiff’s request, a hearing was held on October 27, 2016 before ALJ

John P. Ramos, at which Plaintiff was represented and testified. Tr. at pp. 38-61 & 117-

120. The ALJ then held a supplemental hearing on May 23, 2017, at which he obtained

the testimony of a medical expert and a vocational expert (“VE”). Tr. at pp. 62-99. On

August 4, 2017, the ALJ rendered a determination finding Plaintiff not disabled. Tr. at

pp. 10-31.       Plaintiff appealed the determination, and the Appeals Council denied

Plaintiff’s request for review, making the ALJ’s determination the final decision of the



                                              2
Commissioner.     Tr. at pp. 1-6.      Plaintiff commenced this action appealing the

determination on April 26, 2018. Dkt. No. 1.

                                 C. The ALJ’s Decision

       In his decision, the ALJ made the following findings of fact and conclusions of

law. First, the ALJ found that Plaintiff had not engaged in substantial gainful activity

since June 16, 2014, the application date. Tr. at p. 12. The ALJ found that Plaintiff had

the following severe impairments: degenerative disc disease of the lumbar spine,

degenerative disc disease of the cervical spine, lumbosacral myofascitis, obesity,

attention deficit hyperactivity disorder, obsessive-compulsive disorder, bipolar disorder,

anxiety disorder, post-traumatic stress disorder, and learning disorder. Tr. at pp. 12-13.

The ALJ found that Plaintiff did not have an impairment or combination of impairments

that met or medically equaled the severity of one of the listed impairments in 20 C.F.R.

Part 404, Subpart P, Appendix 1. Tr. at p. 13. The ALJ next determined that Plaintiff

had the following residual functional capacity (“RFC”):

       [S]he can continuously lift or carry up to ten pounds; she can sit for up to
       six hours in an eight-hour day, she can stand for up to two hours in an eight-
       hour day, and walk for up to two hours in an eight-hour day; standing and
       walking, she can each do [sic] at one-hour intervals; she could frequently
       reach overhead and could continuously reach in all other directions;
       continuously handle, finger, feel, push, and pull with both hands and upper
       extremities; she should not climb ladders or scaffolds; she can occasionally
       climb stairs and ramps, balance, stoop, kneel, crouch, and crawl as those
       terms are defined in the DOT; she can occasionally use foot controls
       bilaterally; she could frequently work at unprotected heights, with moving
       mechanical parts, and operate a motor vehicle; she can occasionally be
       exposed to humidity and wetness, be exposed to dust, odors, fumes and
       pulmonary irritants, and extremes of cold or heat; she should not be exposed
       to vibrations; she retains the ability to understand and follow simple
       instructions and directions; she can perform simple tasks with supervision

                                             3
       and independently; she can maintain attention and concentration for simple
       tasks; she can regularly attend to a routine and maintain a schedule; she can
       relate to and interact with others to the extent necessary to carry out simple
       tasks; and she can handle reasonable levels of simple work-related stress,
       in that she can make decisions directly related to the performance of simple
       work, and she can handle usual workplace changes and interactions
       associated with simple work.

Tr. at p. 16. Next, the ALJ determined that Plaintiff has no past relevant work. Tr. at p.

29. The ALJ found that Plaintiff was born on February 1, 1987, and was 27 years old,

which is defined as a younger individual age 18-49, on the date the application was filed,

has limited education, and is able to communicate in English. Id. The ALJ found that

transferability of job skills is not an issue, because the claimant does not have past relevant

work. Id. The ALJ then determined that, considering Plaintiff’s age, education, work

experience, and residual functional capacity, there were jobs that existed in significant

numbers in the national economy that Plaintiff could perform, and that Plaintiff was not

under a disability since the date the application was filed. Tr. at pp. 29-31.

                  D. The Parties’ Briefings on Their Cross-Motions

       In her brief, Plaintiff contends that the Commissioner failed to meet its burden to

demonstrate that jobs exist in significant numbers in the national economy that Plaintiff

can perform. Dkt. No. 12, Pl.’s Mem. of Law, pp. 11-13. Plaintiff argues that the

Information Clerk job the ALJ identified is inconsistent with the RFC limiting Plaintiff

to lifting 10 pounds because it is categorized as a light job, and the definition of light

work involves lifting up to 20 pounds. Id. at p. 11. Plaintiff further points to her

attorney’s cross-examination of the VE, during which the VE testified that it was possible

that an individual performing the Information Clerk job may have to lift over 10 pounds

                                              4
occasionally. Id. at p. 12. Plaintiff asserts that the VE’s testimony is therefore also

inconsistent with the ALJ’s hypothetical. Id. at p. 13.

       In addition, Plaintiff contends that the ALJ’s finding that Plaintiff could regularly

attend to a routine and maintain a schedule is not supported by substantial evidence. Id.

at pp. 13-15. Plaintiff argues that her treating physician opined that she would be off task

more than 33% of the day and absent more than four days per month, and that this opinion

should have been credited. Id. at pp. 13-14. She also argues that Dr. Harding assessed a

moderate limitation to maintaining attention and concentration, performing activities

within a schedule, and maintaining regular attendance. Id. at p. 14. Plaintiff argues that

the ALJ’s limitation of Plaintiff to simple work does not appropriately account for

Plaintiff’s limitations to attention and concentration. Id. at pp. 14-15.

       In response, Defendant contends that jobs categorized as light work may involve

lifting less than the maximum in that category, and that Plaintiff’s RFC does not preclude

her from performing the Information Clerk job. Dkt. No. 14, Def.’s Mem. of Law, pp. 6-

7. Defendant also contends that substantial evidence supported the mental limitations

contained in the ALJ’s RFC finding, and that Plaintiff is able to perform unskilled work

even if she has moderate limitations in concentration, persistence, or pace. Id. at pp. 8-

10.

                        II. RELEVANT LEGAL STANDARD

                                 A. Standard of Review

       A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. 42 U.S.C. § 405(g); Wagner v. Sec’y of Health &

                                             5
Human Servs., 906 F.2d 856, 860 (2d Cir. 1990).              Rather, the Commissioner’s

determination will be reversed only if the correct legal standards were not applied, or it

was not supported by substantial evidence. See Johnson v. Bowen, 817 F.2d 983, 986 (2d

Cir. 1987) (“Where there is a reasonable basis for doubt whether the ALJ applied correct

legal principles, application of the substantial evidence standard to uphold a finding of no

disability creates an unacceptable risk that a claimant will be deprived of the right to have

her disability determination made according to the correct legal principles.”); accord

Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v. Califano, 615 F.2d 23, 27 (2d

Cir. 1979). “Substantial evidence” is evidence that amounts to “more than a mere

scintilla,” and has been defined as “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401

(1971). Where evidence is deemed susceptible to more than one rational interpretation,

the Commissioner’s conclusion must be upheld. Rutherford v. Schweiker, 685 F.2d 60,

62 (2d Cir. 1982).

       “To determine on appeal whether the ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both

sides, because an analysis of the substantiality of the evidence must also include that

which detracts from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988).

If supported by substantial evidence, the Commissioner’s finding must be sustained “even

where substantial evidence may support the plaintiff’s position and despite that the court’s

independent analysis of the evidence may differ from the [Commissioner’s].” Rosado v.

Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992). In other words, this Court must afford

                                             6
the Commissioner’s determination considerable deference, and may not substitute “its

own judgment for that of the [Commissioner], even if it might justifiably have reached a

different result upon a de novo review.” Valente v. Sec’y of Health & Human Servs., 733

F.2d 1037, 1041 (2d Cir. 1984).

                          B. Standard to Determine Disability

       The Commissioner has established a five-step evaluation process to determine

whether an individual is disabled as defined by the Social Security Act. 20 C.F.R. §

416.920. The Supreme Court has recognized the validity of this sequential evaluation

process. Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987). The five-step process is as

follows:

       First, the [Commissioner] considers whether the claimant is currently
       engaged in substantial gainful activity. If he is not, the [Commissioner]
       next considers whether the claimant has a “severe impairment” which
       significantly limits his physical or mental ability to do basic work activities.
       If the claimant suffers such an impairment, the third inquiry is whether,
       based solely on medical evidence, the claimant has an impairment which is
       listed in Appendix 1 of the regulations. If the claimant has such an
       impairment, the [Commissioner] will consider him disabled without
       considering vocational factors such as age, education, and work experience;
       the [Commissioner] presumes that a claimant who is afflicted with a
       “listed” impairment is unable to perform substantial gainful activity.
       Assuming the claimant does not have a listed impairment, the fourth inquiry
       is whether, despite the claimant’s severe impairment, he has the residual
       functional capacity to perform his past work. Finally, if the claimant is
       unable to perform his past work, the [Commissioner] then determines
       whether there is other work which the claimant could perform. Under the
       cases previously discussed, the claimant bears the burden of the proof as to
       the first four steps, while the [Commissioner] must prove the final one.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982); accord McIntyre v. Colvin, 758

F.3d 146, 150 (2d Cir. 2014). “If at any step a finding of disability or non-disability can


                                              7
be made, the SSA will not review the claim further.” Barnhart v. Thompson, 540 U.S.

20, 24 (2003).

                                    III. ANALYSIS

                           A. The Step Five Determination

       Plaintiff first contends that she cannot perform the job that the VE identified and

the ALJ adopted, Information Clerk. Pl.’s Mem. of Law at pp. 11-13. She contends that

the job requires lifting more than 10 pounds, while the RFC limited Plaintiff to lifting no

more than 10 pounds. Id.

       Plaintiff points out that the Information Clerk job is rated at the light exertional

level pursuant to the Dictionary of Occupational Titles, and that light work is defined as

lifting no more than 20 pounds at a time with frequent lifting or carrying of objects

weighing up to 10 pounds; she argues that the requirement of lifting up to 20 pounds is

inconsistent with the RFC. Id. In addition, Plaintiff notes that during the hearing, the VE

testified that the Information Clerk job could require at least occasionally lifting more

than 10 pounds, which again is inconsistent with the RFC. Id. Plaintiff further contends

that the VE’s testimony was inconsistent with the ALJ’s RFC because the VE testified

that the Information Clerk job can require occasional lifting of over 10 pounds, and

therefore does not provide substantial evidence for the finding. Id.

       The ALJ determined that vocational expert testimony was necessary because the

ALJ determined that Plaintiff did not have the RFC to perform the full range of light

work, having additional exertional and nonexertional limitations. Tr. at p. 30. The

testimony of vocational experts is utilized when a claimant is not able to perform all of

                                            8
the requirements for a particular exertional level, in order to determine whether there are

jobs the claimant can perform with those additional limitations. Zabala v. Astrue, 595

F.3d 402, 410 (2d Cir. 2010); Valenti v. Sec. of Health and Human Servs., 600 F. Supp.

54, 57 (E.D.N.Y. 1984) (“A vocational expert’s testimony is unnecessary when a claimant

can, for example, perform any type of sedentary work. However, when the claimant can

perform only limited types of sedentary work, then a vocational expert must be called to

testify.”) (internal citations omitted); Gilmore v. Comm’r of Soc. Sec., 2016 WL 4079535,

at *6 (N.D.N.Y. July 29, 2016). Because Plaintiff’s RFC is for less than the full range of

light work, the ALJ consulted a VE, and the ALJ credited the VE’s determinations.

       Here, the VE testified that Plaintiff would be able to perform the Information Clerk

job with the limitation that she could only lift up to 10 pounds. Tr. at p. 95. Given that

the ALJ’s hypothetical to the VE accurately reflected Plaintiff’s limitations, the VE’s

testimony that Plaintiff could perform this work provided substantial evidence for the

ALJ’s finding. Boyer v. Berryhill, 2017 WL 120833, at *5 (N.D.N.Y. Mar. 31, 2012).

The ALJ explained that he found “[t]he conclusions of the vocational expert to be credible

and persuasive, because of the vocational expert’s knowledge regarding the types and

numbers of jobs in the national economy, and because of the vocational expert’s

knowledge regarding the exertional and nonexertional requirements of jobs in the national

economy,” and noted that he gave “due consideration to the cross-examination of the

vocational expert by the claimant’s attorney.” Tr. at pp. 30-31. “It is the function of the

[Commissioner], not [the reviewing courts], to resolve evidentiary conflicts and to

appraise the credibility of witnesses.” Aponte v. Sec., Dep’t of Health and Human Servs.,

                                            9
728 F.2d 588, 591 (2d Cir. 1984) (second alteration in original) (internal quotation marks

omitted). The ALJ considered the cross examination of the VE by Plaintiff’s counsel, but

nonetheless found “the conclusions of the vocational expert to be credible and persuasive”

for specific reasons. Tr. at p. 30. The ALJ consulted with a VE, who the ALJ found to

be credible, and found that Plaintiff could perform work that existed in significant

numbers in the national economy; this satisfied the Commissioner’s burden of

establishing Plaintiff can perform work. See Pratt v. Bowen, 1988 WL 108431, at *2

(S.D.N.Y. Oct. 3, 1988).

                  B. The Work Pace and Attendance Determination

       Plaintiff next contends that the ALJ’s determination that Plaintiff can regularly

attend to a routine and maintain a schedule was not supported by substantial evidence.

Pl.’s Mem. of Law at pp. 13-15. In particular, Plaintiff argues that this finding is contrary

to the opinion of her treating physician, Dr. Denzien, regarding Plaintiff’s time off task

and number of days that she would be absent from work. Plaintiff argues that this is the

only opinion that addresses the limitation as caused by Plaintiff’s physical impairments,

and that the ALJ’s determination that this opinion is speculative is flawed. Id. In addition,

Plaintiff points out that Dr. Harding assessed a moderate limitation in maintaining

attention and concentration, performing activities within a schedule, and maintaining

regular attendance based on Plaintiff’s psychiatric impairments, and that the ALJ gave

this opinion significant weight. Id. Finally, Plaintiff argues that limiting her to simple

work does not account for limitations in attention or concentration. Id.



                                             10
       In determining Plaintiff’s RFC, the ALJ gave some weight to the opinion of Dr.

Kim, the psychiatric consultative examiner, finding support in the record for her

determination that Plaintiff did not evidence any limitations in her ability to maintain a

regular schedule. Tr. at pp. 28-29. The ALJ explained that he took “into account the

concerns that Dr. Kim expressed regarding the claimant’s ability to maintain attention

and concentration and deal with stress appropriately by restricting the claimant to simple

instructions and directions, simple tasks, simple work-related stress, and simple work

decisions.” Id.

       The ALJ gave little weight to the opinion of Dr. Denzien, including her opinion

regarding Plaintiff’s off-task time and frequent absences, finding them unsupported by

Plaintiff’s medical records from Dr. Denzien and inconsistent with Plaintiff’s reported

activities, in addition to being speculative, and contrary to the opinion of the medical

expert and the internal medicine consultative examiner. Tr. at pp. 27-28. In discounting

Dr. Denzien’s opinion, the ALJ noted the short period of time that Plaintiff treated with

her, and that Dr. Denzien’s treating notes provide little support for her opinion. Id. The

ALJ gave substantial weight to the opinion of Dr. Jenouri, who did not include any

limitations in Plaintiff’s ability to maintain a regular schedule. Tr. at pp. 27 & 477.

       Plaintiff also argues that the form completed by Dr. Harding supports a finding

that Plaintiff is moderately limited in attention and concentration, performing activities

within a schedule, and maintaining regular attendance. Pl.’s Mem. of Law at p. 14. The

ALJ noted that Dr. Harding determined that Plaintiff maintained the ability to meet the

basic demands of work with her psychiatric problems. Tr. at p. 29. In any event, moderate

                                             11
limitations are not prohibitive of performing unskilled work. See Zabala v. Astrue, 595

F.3d at 410; Lowry v. Comm’r of Soc. Sec., 2017 WL 1290685, at *4 (N.D.N.Y. Mar. 16,

2017) (“The ability to maintain a regular schedule falls under the category of

concentration and persistence. The Second Circuit has held that a moderate limitation in

the area of concentration, persistence, or pace would not necessarily preclude the ability

to perform unskilled work.”) (internal citation omitted).

       As for the ALJ’s weighing of the opinion evidence, “it is the ALJ’s sole

responsibility to weigh all medical evidence and resolve material conflicts where

sufficient evidence provides for such.” Bliss v. Colvin, 2015 WL 457643, at *7 (N.D.N.Y.

Feb. 3, 2015); Petell v. Comm’r of Soc. Sec., 2014 WL 1123477, at *10 (N.D.N.Y. Mar.

21, 2014) (same). The ALJ sufficiently explained why he afforded the various opinions

different amounts of weight. The Court will not “reweigh the evidence.” Vincent v.

Shalala, 830 F. Supp. 126, 133 (N.D.N.Y. Aug. 12, 1993) (citing Carroll v. Sec. of Health

and Human Servs., 705 F.2d 638, 642 (2d Cir. 1983)). The ALJ’s determination is

supported by substantial evidence.

       Plaintiff asserts that the ALJ’s determination regarding attendance is contrary to

the opinion of her treating physician. Pl.’s Mem. of Law at pp. 13-14. “In order to

override the opinion of the treating physician . . . the ALJ must explicitly consider, inter

alia: (1) the frequency, length, nature, and extent of treatment; (2) the amount of medical

evidence supporting the opinion; (3) the consistency of the opinion with the remaining

medical evidence; and (4) whether the physician is a specialist.” Selian v. Astrue, 708

F.3d 409, 418 (2d Cir. 2013). In the event the ALJ does not give controlling weight to

                                            12
the treating physician, he must specifically state the reasons for doing so. 20 C.F.R. §

416.927(c)(2). After considering these factors, “the ALJ must ‘comprehensively set forth

[his] reasons for the weight assigned to a treating physician’s opinion,’” giving “good

reasons for not crediting the opinion.” Greek v. Colvin, 802 F.3d 370, 375 (2d Cir. 2015)

(internal quotation marks omitted) (quoting Burgess v. Astrue, 537 F.3d 117, at 129-30

(2d Cir. 2008)). However, “[w]here an ALJ’s reasoning and adherence to the Regulations

is clear, she is not required to explicitly go through each and every factor of the

Regulation.” Blinkovitch v. Comm’r of Soc. Sec., 2017 WL 782979, at *4 (N.D.N.Y. Jan.

23, 2017), report and recommendation adopted, 2017 WL 782901 (N.D.N.Y. Feb. 28,

2017) (citing Atwater v. Astrue, 512 Fed. Appx. 67, 70 (2d Cir. 2013)); Colvin on behalf

of G.R.K. v. Colvin, 2017 WL 1167292, at *6 (N.D.N.Y. Mar. 28, 2017) (quoting Atwater

v. Astrue, 512 Fed. Appx. at 70) (collecting cases) (“Although an explicit and ‘slavish

recitation of each and every factor’ is not required, ‘the ALJ’s reasoning and adherence

to the regulation [must be] clear.’”).

       Here, the ALJ gave little weight to the opinion of Dr. Denzien, explaining that the

opinion was inconsistent with Dr. Denzien’s medical records, Plaintiff’s activities of daily

living, and was contrary to the opinion of the medical expert and the internal medicine

consultative examiner.     Tr. at pp. 27-28.     The ALJ thus explicitly considered the

consistency of the opinion with the remaining medical evidence, and the amount of

evidence supporting the opinion. The ALJ also considered the length of Plaintiff’s

treatment with Dr. Denzien. While the ALJ did not consider all of the factors in detail,

his “reasoning and adherence to the regulations [is] clear.” Colvin on behalf of G.R.K. v.

                                            13
Colvin, 2017 WL 1167292, at *6. The ALJ therefore complied with the treating physician

rule.

                                     IV. CONCLUSION

          For the reasons stated herein, it is hereby

          ORDERED, that Plaintiff’s Motion for Judgment on the Pleadings (Dkt. No. 12)

is DENIED; and it is further

          ORDERED, that Defendant’s Motion for Judgment on the Pleadings (Dkt. No.

14) is GRANTED; and it is further

          ORDERED, that Defendant’s decision denying Plaintiff benefits is AFFIRMED;

and it is further

          ORDERED, that Plaintiff’s Complaint (Dkt. No. 1) is DISMISSED; and it is

further

          ORDERED, that the Clerk of the Court serve a copy of this Decision and Order

upon the parties to this action.


Date: June 17, 2019
      Albany, New York




                                                14
